In an action on five promissory notes, defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court, Ninth and Tenth Judicial Districts, dated November 27, 1974, which affirmed a judgment of the District Court of the County of Nassau, Fourth District, Hicksville, entered February 7, 1974, in favor of plaintiff, after a nonjury trial. Order affirmed, with costs, on the opinion of Judge Collins in the District Court. Hopkins, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.